Acknowledgements
This communication is in response to applicant’s response filed on 08/03/2022.
Claims 1-16 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 103 that the combination of Hoggard (US 20210342838) in view of Kim (US 20200005282) does not teach or suggest “receiving, by a receiver of a processing server, a propagation request including at least one transaction output address of a first blockchain wallet, a digital signature, and a recipient address associated with a second blockchain wallet, where the recipient address and each of the at least one transaction output address are blockchain addresses associated with a blockchain, where each at least one transaction output address is generated using a public key of a cryptographic key pair, and where the digital signature is generated using a private key of the cryptographic key pair; and in response to receiving the blockchain data value included in the new block indicating that a new transaction has been processed, automatically generating, by the processing device of the processing server, a second smart contract, which causes expiration of the first smart contract, wherein the second smart contract is a second executable script that self-executes configured to self-execute after the predetermined period of time of inactivity associated with the first blockchain wallet and initiate a second blockchain transaction for transfer of all assets from (i) each of the at least one transaction output addresses without the used address, or (ii) each of the at least one transaction output addresses and the new address, to the recipient address of the second blockchain wallet including use of the digital signature” as recited in claims 1 and 9, examiner respectfully agrees with applicant and has issued a new grounds of rejection necessitated by the amendments to claim 1 and 9. 
Applicant argues dependent claims are patentable because of their dependency on independent claims 1 and 9. Examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection for claim 1 and 9.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, line 9 does not end in a period. Claim should be amended to end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haldenby (US 20170046693).

Regarding Claims 1 and 9, Haldenby teaches receiving, by a receiver of a processing server, a propagation request including at least one transaction output address of a first blockchain wallet, a digital signature, and a recipient address associated with a second blockchain wallet, where the recipient address and each of the at least one transaction output address are blockchain addresses associated with a blockchain, where each at least one transaction output address is generated using a public key of a cryptographic key pair, and where the digital signature is generated using a private key of the cryptographic key pair (Paragraphs 0070, 0079-0080, and 0085-0086 teach common elements of data may specify transactions that distribute, transfer, and/or otherwise act upon portions of tracked assets; these common data elements may include, but are not limited to, input data that references one or more prior transactions (e.g., a cryptographic hash of the one or more prior transactions), output data that includes instructions for transferring the tracked asset portion to one or more additional owners (e.g., a quantity or number of units of the tracked asset portion that are subject to the transaction and a public key of the recipient) and further, a digital signature applied to the input and/or output data using a corresponding public key of a current owner of the tracked asset portion; users may be associated with corresponding devices, which may be configured to execute one or more stored software applications (e.g., a wallet application) capable of obtaining a current version of a hybrid blockchain ledger from one or more networked computer systems; a system associated with a centralized authority (e.g., a system associated with business entity) may generate a rules engine that regulate transactions involving the assets tracked by the hybrid blockchain ledger (e.g., distributions, transfers of ownership, other actions, etc.), and further, a list of triggering events that, upon detection by the system, trigger an initiation of one or more of the distributions, transfers, and/or other actions regulated by the generated rules engine; the first user may elect to further transfer that tracked asset portion to an additional user; for example, the one or more software applications executed by client device may cause the client device to perform operations that generate input and output data specifying a new transaction (e.g., smart contract) that transfers ownership of the tracked asset portion from the first user to second user according to the rules engine, and further, that transmit the generated data to one or more of peer systems for verification, processing and inclusion into a new block of the hybrid blockchain ledger; data specifying the transaction may include a quantity or number of units of the tracked asset portion that are subject to transfer in the transaction, and a public key of the recipient; further the data specifying the transaction may include a digital signature of the first user, which may be applied to a hash and public key of the second user using a private key of the first user); generating, by a processing device of the processing server, a first smart contract, wherein the first smart contract is an executable script (i) that self-executes after a predetermined period of time of inactivity associated with the at least one transaction output address of the first blockchain wallet, and (ii) initiates a first blockchain transaction for transfer of all assets from each of the at least one transaction output addresses of the first blockchain wallet to the recipient address of the second blockchain wallet including use of the digital signature (Paragraphs 0087, 0126, and 0139 teach a client device may append an encrypted and/or hashed copies of rules engine and event trigger list to the data specifying a transaction (i.e., smart contract) (e.g., a public key of the second user, and a digital signature using the private key of the first user), and transmit the data specifying transaction to one or more of peer systems for verification, processing and inclusion into a new block of the hybrid blockchain ledger; devices associated with a first user and a second user (e.g., client devices 102 and 104) may execute software applications (e.g., one or more “smart contract” applications) that establish, facilitate, verify, and/or enforce the negotiation or performance of a contractual agreement; the first user may provide, to client device 102 as input to a graphical user interface (GUI) generated by the executed start contract applications, data that, among other things, identifies the contracting parties (e.g., first user and second user), the contracted activity, and the first user's obligations under the contractual agreement; the disclosed embodiments may enable a first system (e.g., maintained by the first financial institution of the first user) and a second system (e.g., maintained by the second financial institution of the second user) to establish and maintain distinct ledger blocks within the hybrid blockchain ledger data structure (and/or one or more sidechain data structures) that record terms of the contractual agreement provided by the first user and the second user; by memorializing these contractual terms in corresponding ledger blocks, which include encrypted lists of event triggers accessible by corresponding ones of the contracting parties, the disclosed embodiments may enable each of the contracting parties to access the hybrid blockchain ledger data structures and confirm their understanding and interpretation of the mutually agreed-upon terms); transmitting, by a transmitter of the processing server, the generated first smart contract to a blockchain node of a plurality of blockchain nodes associated with the blockchain (Paragraphs 0089 and 0127 teach ownership of the tracked asset portion may be transferred from the first user to the second user upon verification and publication of the data specifying the transaction within a corresponding block of the hybrid blockchain ledger by peer systems; client device of the first user may, for example, package the inputted data into one or more data structures for storage in a locally accessible data repository or within secure, remote data repository accessible across network; the client device may transmit portions of the inputted data, including, but not limited to, data that identifies the contracting parties, the contracted activity, the first user's obligations under the contractual agreement, and the second user's scheduled performance, to a system maintained by the first financial institution); before expiration of the predetermined period of time of inactivity associated with the at least one transaction output address of the first blockchain wallet, receiving, by the receiver of the processing server, a blockchain data value included in a new block added to the blockchain indicating that a new transaction has been processed, wherein the blockchain data value includes one of a used address of the at least one transaction output addresses of the first blockchain wallet and a new address generated using the public key of the cryptographic key pair, and wherein the blockchain data value was added to the blockchain within the predetermined period of time (Paragraphs 0080, 0033-0035, 0101-0102, 0111, and 0073-0074 teach a system associated with a centralized authority (e.g., the system associated with the business entity) may generate a rules engine that regulate transactions involving the assets tracked by the hybrid blockchain ledger (e.g., distributions, transfers of ownership, other actions, etc.), and further, a list of triggering events that, upon detection by system, trigger an initiation of one or more of the distributions, transfers, and/or other actions regulated by the generated rules engine; the system may, in additional aspects, encrypt the generated rules engine and the generated list of triggering events, and further, perform operations that hash the encrypted rules engine and list of triggering events into a genesis block of the hybrid blockchain ledger; the system may establish causal relationships between one or more of the established rules and one or more events that trigger an initiation of one or more corresponding regulated distributions, transfers, and/or other actions involving assets tracked within the hybrid public-private ledger; a confirmed loss of a private cryptographic key issued to the second user may represent a triggering event that causes the system to verify the second user's identity, initiate a transaction of the orphaned assets, generate a new pair of public and private cryptographic keys for user (i.e., public and private blockchain keys), and transmit at least the private blockchain key to the second user; a theft of a portion of the second user's tracked assets may represent a triggering event that causes the system to initiate a recovery protocol to generate a transaction request to recover the value of the stolen assets, and further, to generate a new pair of public and private blockchain keys for the second user; a death and/or incapacitation of the second user may represent a triggering event that causes the system to initiate a series of transaction to distribute of at least a portion of the tracked assets to one or more additional owners identified by the second user specified within corresponding ones of the identified rules; the system may assert one or more of the rules and/or triggering events based on information received from the second user; for example, the second user may specify, one or more individuals that would receive portions of the tracked assets upon completion of one or more tasks and/or in the event of the second user's accidental death; the system may detect an occurrence of an event involving a portion of the tracked assets, an owner of a portion of the tracked assets, and/or a transaction involving a portion of the detected assets (e.g., second user lost a corresponding private blockchain key associated with a portion of the tracked assets); for example, the second user may access a wallet application executed by client device, and further, may determine that the mobile wallet is missing a number Bitcoins™; the second user may suspect that the loss of the Bitcoins™ represents a theft by a malicious entity, and through a complex search of a corresponding blockchain ledger, the second user may trace the theft of the Bitcoins™ to a single transaction within a corresponding block and contact the police e-crime unit and report the theft, and the police may confirm the accuracy of the second user's allegations regarding the theft; the system may perform operations that create a new transaction and generate a new pair of public and private blockchain keys for the second user in response to a verification of particular authentication credentials; one or more computing components of the system may generate additional cryptographic keys that facilitate the exemplary regulation of transactions (e.g., distributions, transfers, and/or actions) involving assets tracked within the hybrid public-private ledger); in response to receiving the blockchain data value included in the new block indicating that a new transaction has been processed, automatically generating, by the processing device of the processing server, a second smart contract, which causes expiration of the first smart contract, wherein the second smart contract is a second executable script that self-executes after the predetermined period of time of inactivity associated with the first blockchain wallet and initiate a second blockchain transaction for transfer of all assets from (i) each of the at least one transaction output addresses without the used address, or (ii) each of the at least one transaction output addresses and the new address, to the recipient address of the second blockchain wallet including use of the digital signature (Paragraph 0110, 0113, and 0090-0091 teach the second user may determine that the Bitcoin™ transfer was incomplete when the second user dropped the laptop into the swimming pool; the system may receive the transmitted message and determine that the second user's loss of private key represents a triggering event; the system may also perform operations that regenerate a pair of private and public blockchain keys for the second user, which the system may transmit to the second user through any of the secure non-accessible processes outlined above (e.g., in steps 412, 414, and 416); data specifying a second transaction may include, a quantity or number of units of the tracked asset portion that are subject to transfer in second transaction, and a new public key (i.e., new address), and a digital signature of the second user, which may be applied to the public key using a private key of the second user; the client device may append the encrypted and/or hashed copies of rules engine and event trigger list to the data specifying the second transaction (e.g., public key, and digital signature mentioned above), and transmit the data specifying the second transaction to one or more of peer systems for verification, processing and inclusion into a new block of the hybrid blockchain ledger); and transmitting, by the transmitter of the processing server, the generated second smart contract to one of the plurality of blockchain nodes associated with the blockchain (Paragraphs 0034, 0110 teaches a triggering event that causes the system to initiate a series of transaction to distribute of at least a portion of the tracked assets to one or more additional owners identified by the second user and specified within corresponding ones of the identified rules; generating a pair of private and public blockchain keys for the second user, which the system may transmit to the second user through any of the secure non-accessible processes outlined above (e.g., in steps 412, 414, and 416); upon receipt of the newly generated private key, the second user may access the hybrid blockchain ledger (e.g., through the smartphone) and confirm the Bitcoin transfer to recover the crypto-currency; the system may perform operations that automatically create a request for a new transaction that returns the stolen Bitcoins™ to the second user using any of the exemplary techniques described above (e.g., in steps 412, 414, and 416)).
Regarding Claim 1, Haldenby teaches a method for propagating survival of cryptographic currency after inactivity over a predetermined period of time in a blockchain through the use of smart contracts (Paragraphs 0066 and 0069 teach methods that not only enhance the security of blockchain ledger architectures for use high-risk, sensitive applications, but that also provide a framework that provides owners or holders of assets tracked by blockchain ledger architectures with recourse in an event of fraud or malicious activity, while maintaining the public availability and verification characteristic of blockchain ledgers; the computer-implemented methods consistent with the disclosed embodiments may perform operations that provide owners or holders tracked assets with recovery options in an event of fraud or malicious activity, while maintaining the public availability and verification characteristic of conventional blockchain ledgers).
Regarding Claim 9, Haldenby teaches a system for propagating survival of cryptographic currency after inactivity over a predetermined period of time in a blockchain through the use of smart contracts (Paragraphs 0066 and 0069 teach systems that not only enhance the security of blockchain ledger architectures for use high-risk, sensitive applications, but that also provide a framework that provides owners or holders of assets tracked by blockchain ledger architectures with recourse in an event of fraud or malicious activity, while maintaining the public availability and verification characteristic of blockchain ledgers; the computer-implemented systems consistent with the disclosed embodiments may perform operations that provide owners or holders tracked assets with recovery options in an event of fraud or malicious activity, while maintaining the public availability and verification characteristic of conventional blockchain ledgers).

Regarding Claims 2 and 10, Haldenby teaches all the limitations of claims 1 and 9 above; and Haldenby further teaches wherein the recipient address is generated using a separate public key of a second cryptographic key pair (Paragraphs 0085-0086 teach the one or more software applications executed by the client device may cause the client device to perform operations that generate input and output data specifying a new transaction that transfers ownership of the tracked asset portion from the first user to the second user, and further, that transmit the generated data to one or more of peer systems for verification, processing, and inclusion into a new block of the hybrid blockchain ledger; data specifying the transaction may include, but is not limited to, a quantity or number of units of the tracked asset portion that are subject to transfer in transaction, and a public key of the recipient).

Regarding Claims 3 and 11, Haldenby teaches all the limitations of claims 1 and 9 above; and Haldenby further teaches wherein the processing server is one of the plurality of blockchain nodes associated with the blockchain (Paragraphs 0027 and 0044 teach the systems may include computing components configured to store, maintain, and generate data and software instructions; the system may include one or more servers and tangible, non-transitory memory devices (e.g., data repository); the data repository may store a rules engine identifying one or more rules that regulate a distribution of the tracked assets, an initiation of one or more transactions involving the tracked assets (e.g., a sale, a transfer in ownership, a use of the tracked assets as collateral in a secured transaction etc.), and further, any additional or alternate action involving the tracked assets and/or the hybrid public-private ledger (e.g., processes that generate additional cryptographic key sets for users, processes that recover assets racked in the hybrid public-private ledger, etc.)).

Regarding Claims 4 and 12, Haldenby teaches all the limitations of claims 3 and 11 above; and Haldenby further teaches wherein the blockchain data value is one of a plurality of blockchain data values included in a new block received from a separate blockchain node of the plurality of blockchain nodes associated with the blockchain (Paragraphs 0073 and 0101 teach the system may establish one or more of the rules and/or triggering events based on information received from the second user (e.g., as input provided to a web page or other graphical user interface (GUI) presented by client device and provided to the system); the second user may specify a particular distribution of tracked assets (e.g., recurring bill payments, distributions to other owners, etc.) in response to an accident involving the second user (e.g., triggering events); the system may receive data from the client device that indicates the second user lost a corresponding private blockchain key associated with a portion of the tracked assets; in other instances, the system may detect a theft of a portion of the tracked assets, or data from a local government confirming a death of an owner of a portion of the tracked assets, etc.); the system may detect an occurrence of an event based on one or more sensors and devices communicatively connected to network and capable of transmitting data to system).

Regarding Claims 5 and 13, Haldenby teaches all the limitations of claims 1 and 9 above; and Haldenby further teaches validating, by the processing device of the processing server, the digital signature using the public key of the cryptographic key pair prior to generation of the first smart contract (Paragraph 0086 teaches the data specifying first transaction may include a digital signature of the first user, which may be applied to hash and public key of the second user using a private key of the first user using any of the exemplary techniques described above; the presence of the first user's public key within transaction data included within the conventional blockchain ledger may enable various devices and systems to verify the first user's digital signature, as applied to data specifying transaction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Haldenby (US 20170046693) in view of Shao (US 20190253239).

Regarding Claims 6 and 14, Haldenby teaches all the limitations of claims 1 and 9 above; and Haldenby further teaches wherein the second smart contract is an executable script configured to self-execute after the predetermined period of time (Paragraphs 0034, 0094, and 0113 teach a theft of a portion of the second user's tracked assets may represent a triggering event that causes the system to initiate a recovery protocol to generate a transaction request to recover the value of the stolen assets, and further, to generate a new pair of public and private blockchain keys for the second user; a flowchart of an exemplary process for automatically performing event-based operations on assets tracked within a hybrid blockchain ledger in accordance with disclosed embodiments; a centralized authority may be assigned to establish regulatory-based, policy-based, and customer-specified control over assets tracked within the hybrid blockchain ledger; a computer system associated with the centralized authority (e.g., the system associated with the business entity) may execute one more stored application programs to cause the system to recover, authorize, audit, and/or verify an ownership of at least a portion of the tracked assets and/or transactions involving the tracked assets based on established and maintained rules; the system may determine that the theft of the Bitcoins™ represents a triggering event included within the generated list, and may perform operations that automatically create a request for a new transaction that returns the stolen Bitcoins™ to the second user using any of the exemplary techniques described above (e.g., in steps 412, 414, and 416); the system may also perform operations that regenerate a pair of private and public blockchain keys for the second user, which the system may transmit to the second user through any of the secure non-accessible processes outlined above (e.g., in steps 412, 414, and 416)).
However, Haldenby does not explicitly teach receiving, by the receiver of the processing server, a modification request, wherein the modification request includes a new destination address; generating, by the processing device of the processing server, a third smart contract, and initiating the second blockchain transaction to the new destination address in place of the recipient address; and transmitting, by the transmitter of the processing server, the generated third smart contract to one of the plurality of blockchain nodes associated with the blockchain.
Shao from same or similar field of endeavor teaches receiving, by the receiver of the processing server, a modification request, wherein the modification request includes a new destination address (Paragraphs 0033, 0035-0036 teach FIG. 3 depicts an example system for updating smart contracts; the system 300 includes a contract updates management system that manages updates to smart contracts, including a smart contract; an update request (i.e., modification request) can be provided to the contracts management system, which invokes the update process; the update request identifies the smart contract that is to be updated, as well as an update that is to be performed; an updates smart contract (i.e., third smart contract) can be selected for executing the update process based on the type of update; for example, a type of update may be modifying parties to the smart contract); generating, by the processing device of the processing server, a third smart contract, and initiating the second blockchain transaction to the new destination address in place of the recipient address (Paragraphs 0040-0042 teach each proposal to update the smart contract that is processed by the contract updates management system can include the content; example content can include, without limitation, an address of the smart contract, an address of the updates smart contract (i.e., third smart contract), a reason for the update; a controller contract can be defined by a dispatcher upon receipt of a request by a contract originator who originates the smart contract; for example, the smart contract can be originated by one or more of the nodes; the controller contract includes a router that routes requests, including requests to update the smart contract; a modification of the contract address data in the router can be performed by the updates smart contract); and transmitting, by the transmitter of the processing server, the generated third smart contract to one of the plurality of blockchain nodes associated with the blockchain (Paragraphs 0043 teaches the contract updates management system can receive the proposal, and can send requests to non-change-proposing users (including users 308 b, 308 c, 308 d, 308 e); the requests that are sent to the non-change-proposing users can include the change being proposed for the smart contract, and a request (or invitation) to vote on the change; the nodes 308 b, 308 c, 308 d, 308 e can provide their votes to the contract updates management system).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Haldenby to incorporate the teachings of Shao to receive, by the receiver of the processing server, a modification request, wherein the modification request includes a new destination address; generate, by the processing device of the processing server, a third smart contract, and initiate the second blockchain transaction to the new destination address in place of the recipient address; and transmit, by the transmitter of the processing server, the generated third smart contract to one of the plurality of blockchain nodes associated with the blockchain.
There is motivation to combine Shao into Haldenby because conventional systems use centralized solution to manage changes to smart contracts, which can include processes that are difficult to manage, and have other disadvantages. When a smart contract is to be updated (or upgraded), an authorized entity (e.g., a manager, a contract creator, or a public agency) may be responsible for updating a smart contract, and can communicate with entities regarding the update. After the communication reaches a consensus, the authorized entity can perform the update operation. This process can be difficult to monitor, and can require entities that are parties to the smart contract to trust the authorize entity (Shao Paragraph 0003). By allowing the smart contract originator to unilaterally modify the destination address in a smart contract, the system does not require parties to rely on the authorize entity. In addition, by recording the update on the blockchain, the updates can be easily monitored by the entities in the network.

Regarding Claims 7 and 15, the combination of Haldenby and Shao teaches all the limitations of claims 6 and 14 above; however, the combination does not explicitly teach wherein the modification request further includes a new digital signature, and the third smart contract further includes the new digital signature.
Shao further teaches wherein the modification request further includes a new digital signature, and the third smart contract further includes the new digital signature (Paragraph 0038 teaches the updates smart contract can manage a list of nodes that are involved in satisfying the one or more conditions that are to be met for updating of the smart contract; a node must perform some task, or has some task performed (e.g., by a user at the node); for example, a node can be required to provide information, approval, a signature (e.g., digital signature), and/or a vote, depending on the logic and set of conditions required to implement the update).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Haldenby and Shao to incorporate the further teachings of Shao for the modification request to further include a new digital signature, and the third smart contract further includes the new digital signature.
There is motivation to further combine Shao into Haldenby because of the same reasons listed above for claims 6 and 14.

Regarding Claims 8 and 16, the combination of Haldenby and Shao teaches all the limitations of claims 7 and 15 above; and Haldenby further teaches validating, by the processing device of the processing server, the new digital signature using the public key of the cryptographic key pair prior to generation of the third smart contract (Paragraphs 0090-0091 teach data specifying the second transaction may include, but is not limited to, a quantity or number of units of the tracked asset portion that are subject to transfer in the second transaction, and a new public key; the data specifying the second transaction may include a digital signature of the second user, which may be applied to a hash and the public key using a private key of the second user; the presence of the second user's public key within transaction data included within the hybrid blockchain ledger may enable various devices and systems to verify the second user's digital signature, as applied to data specifying transaction; ownership of the tracked asset portion may be transferred from the second user to a new user upon verification and publication of the data specifying the second transaction within a corresponding block of the hybrid blockchain ledger by peer  systems).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maeng et al. (US 20220198442) teaches secure communications for mobile wallet applications. A first mobile wallet application may send a content request describing a first offering to a wallet management system. The first mobile wallet application may receive from the wallet management system first merchant web content describing the first offering. The first merchant web content may be verified by the wallet management system and may comprise first address data describing a first address of a first merchant payment gateway. The first mobile wallet application may send payment data to the first merchant payment gateway at the first address. The payment data may indicate a payment amount for the first offering.
Wilson et al. (US 20200051069) teaches a network node that includes at least one processor, at least one memory, and at least one network interface. The network node is configured to be within a plurality of network nodes communicatively coupled in a peer-to-peer network of network nodes implementing a distributed ledger. The network node is communicatively coupled to at least one remotely located computing device through the at least one network interface. The at least one processor is configured to deploy a child smart contract, which is a subsequent version of a parent smart contract, on the distributed ledger. The at least one processor is also configured to set an upgraded address field in the parent smart contract to point to an address of the child smart contract. The parent smart contract remains deployed after the child smart contract is deployed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685